UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY INVESTMENT COMPANY Investment Company Act file number 811-08348 LORD ASSET MANAGEMENT TRUST (Exact name of Registrant as specified in charter) 440 South LaSalle Street Chicago, Illinois 60605-1028 (Address of principal executive offices) (Zip code) Patrick W. D. Turley Dechert LLP 1treet, N.W. Washington, D.C. 20006 Thomas S. White Thomas White International, Ltd. 440 South LaSalle Street Chicago, Illinois 60605-1028 Registrant's telephone number, including area code: (312) 663-8300 Date of fiscal year end: October 31 Date of reporting period: 07/31/11 Form N-Q is to be used by management investment companies, other than small business investment companies registered on Form N-5 (Sections 239.24 and 274.5 of this chapter), to file reports with the Commission, not later than 60 days after the close of the first and third fiscal quarters, pursuant to rule 30b1-5 under the Investment Company Act of 1940 (17 CFR 270.30b1-5). The Commission may use the information provided on Form N-Q in its regulatory, disclosure review, inspection, and policymaking roles. A registrant is required to disclose the information specified by Form N-Q, and the Commission will make this information public. A registrant is not required to respond to the collection of information contained in Form N-Q unless the Form displays a currently valid Office of Management and Budget ("OMB") control number. Please direct comments concerning the accuracy of the information collection burden estimate and any suggestions for reducing the burden to the Secretary, Securities and Exchange Commission, 450 Fifth Street, NW, Washington, DC 20549-0609. The OMB has reviewed this collection of information under the clearance requirements of 44 U.S.C. Section 3507. Item 1. Schedule of Investments THOMAS WHITE AMERICAN OPPORTUNITIES FUND Investment Portfolio July 31, 2011 Sector Issue Shares Value Common Stocks (98.6%) Aerospace (1.2%) L-3 Communications Banking (4.7%) BOK Financialcorp Commerce Bancshares M&T Bank Corp Building (1.2%) Chicago Bridge & Iron Co Owens Corning Capital Goods (2.6%) Harsco Corp Parker Hannifin Chemicals (1.7%) CF Industries Holdings Consumer Durable (1.3%) Federal Mogul Corp Thor Industries Consumer Retail (3.0%) Foot Locker Macy's Inc Ross Stores Consumer Staples (6.1%) Conagra Inc Dr Pepper Snapple Jm Smucker Company Reynolds American Energy (8.8%) Cameron Intl Murphy Oil Oil States Intl Inc Plains Exploration Unit Valero Energy Weatherford Intl Ltd Financial Diversified (11.4%) Alexandria Real Estate Ameriprise Financial HCP Inc Health Care Reit Inc Realty Income Corp Senior Housing Prope Ventas Inc Health Care (8.5%) Bio-Rad Labs Express Scripts Inc Humana Inc Mylan St. Jude Medical Inc Watson Pharmaceuticals Industrial (6.2%) Crane Co Eaton Corp Greif Inc Cl A KBR Inc Sealed Air Corp Insurance (5.5%) Allied World Endurance Specialty Hartford Financial Torchmark Corp. Metals (1.5%) Schnitzer Steel Steel Dynamics Services (11.3%) Autonation Inc Brinker Intl Inc Corrections Corp Of FTI Consulting Liberty Global Inc C Liberty Med Cap Washington Post Cl B Ww Grainger Inc Wyndham Wrldwide Technology (12.1%) Accenture Plc Avnet Inc DST Systems Inc Fiserv Corp Novellus Systems, In Western Digital Zebra Tech Cl A Transportation (1.0%) Kirby Corp Southwest Airlines Telecommunications (2.2%) Virgin Media Utilities (8.6%) Alliant Energy Corp Edison International Great Plains Energy UGI Corporation Total Common Stocks (Cost $18,103,548) Short-Term Obligations (1.6%) Principal Amount American Family Variable Demand Note 0.10%, due 06/21/2011 Cash Total Short-Term Obligations (Cost $345,293) Total Investments: 100.2% (Cost $18,448,841) Other Assets, Less Liabilities: (0.2)% Total Net Assets: 100.0% See Notes to Financial Statements THOMAS WHITE EMERGING MARKETS FUND Investment Portfolio July 31, 2011 Country Issue Industry Shares Value COMMON STOCKS: 91.6% BRAZIL: 10.6% Banco Do Brasil Sa Banking Brookfield Incorpora Building Cia Saneamento Basic# Utilities Diagnosticos Da Amer Health Care Edp Energias Do Bras Utilities Localiza Rent A Car Services Petroleo Brasileiro Energy Sul America Sa Units Insurance Totv Sa Technology Vale Sa Adr# Metals CHILE: 2.3% Banco Santander Chile Banking Enersis Sa Spons Adr# Utilities CHINA 14.4% Agile Prop Holdings+ Financial Div. Anhui Conch Cement + Building Bank Of China Ltd+ Banking China Citic Bank Corp+ Banking China Minsheng Banking+ Banking China Petroleum & Chemical+ Energy Cnooc Ltd+ Energy Dongfeng Motor Group+ Consumer Durables Jiangxi Copper Co+ Metals Lonking Holdings+ Capital Goods Shandong Weigao Group + Health Care Shougang Fushan Resources+ Metals Weichai Power Co Ltd+# Consumer Durables CZECH REPUBLIC: 1.1% Philip Morris Cr As+ Consumer Staple EGYPT: 0.2% Commercial Intl Bank+ Banking HONG KONG: 3.8% Cathay Pacific+ Transportation Jardine Strategic+ Industrial Kingboard Chemicals+ Chemicals HUNGARY: 0.4% MOL Hungarian Oil & Gas + Energy INDIA: 4.3% Doctor Reddy'S Lab# Health Care HDFC Bank Ltd Adr# Banking ICICI Bank Ltd Adr Banking Tata Motors Ltd Adr# Consumer Durables INDONESIA: 6.0% Astra Argo Lestari Tbk+ Consumer Staple Astra Intl Tbk Pt+ Consumer Durables Bank Mandiri Tbk+ Banking Gudang Garam Tbk Pt+ Consumer Staple Indo Tambangraya+ Metals Indofood Sukses Makm+ Consumer Staple United Tractors Ord+ Capital Goods MALASYIA: 2.6% Ammb Holdings Bhd+ Banking Axiata Group Berhad+ Communication Genting Malaysia Bhd+ Services Ytl Corporation Berh+ Industrial MEXICO: 5.4% America Movil Sab Communication Coca-Cola Femsa Consumer Staple Grupo Mexico Sab Metals Industrias Penoles S# Metals Mexichem Sab De Cv Chemicals Walmart De Mexico # Consumer Retail MOROCCO: 0.5% Attijariwafa Bank+ Banking PERU: 0.2% Credicorp Ltd# Banking PHILIPPINES: 0.7% Philippines Long Distance + Communication POLAND: 1.7% Grupa Lotos Sa+ Energy Kghm Polska Miedz Sa+ Metals RUSSIA: 9.6% Gazprom Neft Spons Adr+ Energy Lukoil Oao Spons Adr+ Energy Mmc Norilsk Nickel Adr+ Metals Oao Gazprom Gdr+ Energy Oao Rosneft Oil Gdr+ Energy Sberbank Spons Adr+ Banking Severstal Gdr+ Metals Tatneft Gdr+ Energy SINGAPORE: 1.3% Overseas Chinese Bank+ Banking SOUTH AFRICA: 8.6% African Rainbow Minerals+ Metals Aspen Pharmacare+ Health Care Gold Field Ltd+ Metals Mmi Holdings Ltd+ Insurance Mtn Group Ltd+ Communication Netcare Ltd+ Health Care Remgro Ltd+ Industrial Sasol Ltd+ Energy Tiger Brands+ Consumer Staple Vodacom Group+ Communication SOUTH KOREA: 11.1% Dongbu Insurance Co+ Insurance Gs Holdings+ Services Hanwha Corporation+ Industrial Honam Petrochemical+ Chemicals Hyosung Corporation+ Consumer Retail Hyundai Heavy Industry+ Capital Goods Hyundai Marine & Fire+ Insurance Hyundai Mipo Dockyar+ Capital Goods Hyundai Motor Co+ Consumer Durables Kia Motors Corporation+ Consumer Durables Samsung Electronic Gdr+# Technology Sk Innovation Co Ltd+ Energy S-Oil Corp+ Energy TAIWAN: 3.5% Chinatrust Financial+ Banking Chunghwa Telecom Ltd ADR# Communication Compal Electronics+ Technology Coretronic Corp+ Technology Macronix Internation+ Technology Pou Chen+ Consumer Retail THAILAND: 1.9% Krung Thai Bank Pub+ Banking Ptt Explor & Prod Pub+ Energy TURKEY: 1.8% Akbank Tas+ Banking Haci Omer Sabanci Hl+ Industrial Koc Holdings+ Industrial Turkiye Garanti Bank+ Banking UNITED KINGDOM: 1.0% Standard Chartered+ Banking Total Common Stocks (Cost $25,791,623) PREFERRED STOCKS: 4.9% BRAZIL: 4.9% Centrais Eletricas B+ Utilities Itausa-Investimentos+ Banking Brasil Telecom Sa+ Communication Comp De Bebidas Adr Consumer Staple Cia Paranaense Energy Utilities Total Preferred Stocks (Cost $1,523,401) SHORT TERM INVESTMENTS: 14.0% Principal Amount Northern Institutional Treasury Portfolio HELD AS COLLATERAL FOR SECURITIES LENDING Northern Institutional Liquid Asset Portfolio Total Short Term Investments (Cost $4,681,102) Total Investments 110.6% (Cost $31,996,125) Other Assets, Less Liabilities: (10.6)% Total Net Assets: 100.0% # All or a portion of securities on loan at July 31, 2011 – See Note 1 (g) to financial statements. + Fair Valued Security ADR – American Depository Receipt.GDR – Global Depository Receipt. See Notes to Financial Statements THOMAS WHITE INTERNATIONAL FUND Investment Portfolio July 31, 2011 Country Issue Industry Shares Value COMMON STOCKS: 95.3% AUSTRALIA: 3.6% Australia & NZ Banking Group+ Banking Coca-Cola Amatil Ltd+ Consumer Staple Incitec Pivot Ltd+# Chemicals Metcash Ltd+ Consumer Retail Telstra Corp+ Communication Woolsworths Ltd+ Consumer Retail AUSTRIA: 1.5% Erste Group Bank Ag+# Banking Omv Ag+ Energy Vienna Insurance+ Insurance BRAZIL: 1.2% Brookfield Incorporatoes Building Cia Saneamento Basic Utilities CANADA: 7.6% Alimentation Couche Consumer Retail Bank Nova Scotia Banking Bombardier B# Aerospace Canadian National Railway Transportation Canadian Natural Resources Energy CGI Group Inc Cl A Technology Enbridge Inc# Utilities First Quantum Minerals # Metals Metro Inc -A Consumer Retail Nexen Inc Energy Rogers Communication (NYSE listed) # Services Rogers Communication (TSX listed) # Services Royal Bank Of Canada# Banking Teck Resources Ltd-B Metals CHINA 4.8% Anhui Conch Cement +# Building Bank Of Communications+ Banking China Citic Bank Corp+ Banking China Petroleum & Ch+ Energy China Telecom Corp+ Communication Cnooc Ltd+ Energy Dongfeng Motor Group+ Consumer Durables Industrial & Comm Bk Of China+ Banking Shougang Fushan Resources+ Metals CZECH REPUBLIC: 0.5% Philip Morris Cr As+ Consumer Staple DENMARK: 1.0% H Lundbeck A/S+ Health Care Topdanmark A/S+# Insurance FINLAND: 1.8% Pohjola Bank Plc+ Banking Sampo A Ord+ Insurance FRANCE: 4.7% Bic+ Consumer Staple Bnp Paribas+ Banking Christian Dior+ Consumer Retail Sanofi-Aventis+ Health Care Schneider Electric+ Industrial Sodexho+# Services GERMANY: 6.3% Basf+ Chemicals Beyersche Motoren We+ Consumer Durables Deutsche Bank Ag+ Banking Hannover Rueckvers+# Insurance Hochtief Ag+# Building Muenchener Rueckver+ Insurance Sap Ag+ Technology Siemens Ag+ Industrial HONG KONG: 4.2% Cathay Pacific+ Transportation Cheung Kong+ Financial Div. Jardine Strategic+ Industrial Kingboard Chemicals+# Chemicals Swire Pacific Ltd+ Financial Div. HUNGARY: 0.3% Mol Hungarian Oil+ Energy INDIA: 0.8% Doctor Reddy's Lab+# Health Care Tata Motors Ltd Adr # Consumer Durables INDONESIA: 2.5% Bank Negara Indonesia+ Banking Gudang Garam Tbk Pt+ Consumer Staple Indo Tambangraya+ Metals United Tractors Ord+ Capital Goods ISRAEL: 1.0% Delek Group Ltd+ Financial Div. Teva Pharma Adr Health Care ITALY: 1.0% Eni Spa+ Energy JAPAN: 10.4% Asahi Group Holdings+ Consumer Staple Brother Industries+ Technology Coca-Cola West Co+ Consumer Staple Dainippon Sumitomo P+ Health Care Eisai Co+# Health Care Fuji Electric Co+# Capital Goods Itochu Corp+ Industrial Kobe Steel Ltd+ Metals Nippon Electric Glas+ Chemicals Ntt+ Communication Osaka Gas Co Ltd+ Utilities Softbank Corp+ Communication Sumitomo Corp+ Industrial Suzuken Co Ltd+ Health Care Suzuki Motor Corp+ Consumer Durables Taisei Corp+# Building Yamada Denki Co Ltd+ Consumer Retail MALASYIA: 1.0% Axiata Group Berhad+ Communication Rhb Capital Bhd+ Banking MEXICO: 2.6% America Movil Sab# Communication Grupo Financiero Banc Financial Div. Grupo Mexico Sab Metals Industrias Penoles# Metals NETHERLANDS: 2.5% Arcelormittal+# Metals Ing Groep Nv+ Insurance Unilever Nv-Cva+ Consumer Staple NORWAY: 0.5% Seadrill Ltd+ Energy POLAND: 0.4% Grupa Lotos Sa+ Energy RUSSIA: 3.3% Gazprom Neft Spons ADR+# Energy Lukoil Oao Spons Adr+ Energy Oao Gazprom Gdr+ Energy Oao Rosneft Oil Gdr+ Energy Tatneft Gdr+ Energy SINGAPORE: 3.3% Golden Agricultural Resources+ Consumer Staple Jardine Cycle&Carriage+ Consumer Retail Singapore Telecom+ Communication United Overseas Bank+ Banking SOUTH AFRICA: 3.0% Aspen Pharmacare+ Health Care Gold Field Ltd+ Metals Imperial Holdings Lt+ Services Mmi Holdings Ltd+ Insurance Remgro Ltd+ Industrial Tiger Brands+ Consumer Staple Woolworths Holdings+ Consumer Retail SOUTH KOREA: 5.6% Daewoo Shipbuilding+ Capital Goods Dongbu Insurance Co+ Insurance Gs Holdings+ Services Honam Petrochemical+ Chemicals Hyundai Motor Co+ Consumer Durables Samsung Electronics+ Technology SK Holdings+ Energy SK Innovation Co Ltd+ Energy SPAIN: 3.6% Banco Santander Sa+ Banking Criteria Caixacorp+ Financial Div. Repsol+ Energy Telefonica Sa+ Communication SWEDEN: 1.5% Atlas Copco+ Capital Goods Securitas Ab- B Shs+# Services SWITZERLAND: 2.3% Baloise Holdings-Reg+ Insurance Novartis+# Health Care TAIWAN: 0.6% Pou Chen+ Consumer Retail THAILAND: 0.6% Adanced Info Service+ Communication Bangkok Bank Public+ Banking TURKEY: 0.5% Haci Omer Sabanci Hl+ Industrial Koc Holdings+ Industrial UNITED KINGDOM: 10.3% Astrazeneca Plc+ Health Care Bhp Billiton Plc+ Metals Bp Plc+ Energy Brit Am Tobacco+ Consumer Staple G4S Plc+ Services Hsbc Holdings Plc+ Banking Imperial Tobacco+ Consumer Staple National Grid Plc+ Utilities Rio Tinto Plc Adr# Metals Schroders Plc+ Financial Div. Standard Chartered+ Banking Tate & Lyle Plc+ Consumer Staple Vedanta Resources Pl+ Metals UNITED STATES: 0.8% Philip Morris Intl Consumer Staple Total Common Stocks (Cost $443,208,114) PREFERRED STOCKS: 3.2% Vale SA Metals Itau Unibanco Multip Banking Itausa-Investimentos Banking Petroleo Brasileir Energy Total Preferred Stocks (Cost $11,521,740) SHORT TERM INVESTMENTS: 9.9 % Principal Amount The Northern Trust Company Eurodollar Time Deposit0.00%, due 8/01/11 HELD AS COLLATERAL FOR SECURITIES LENDING Northern Institutional Liquid Asset Portfolio Total Short Term Investments (Cost $54,179,865) Total Investments 108.3% (Cost $454,729,855) Other Assets, Less Liabilities: (8.3)% Total Net Assets: 100.0% # All or a portion of securities on loan at July 31, 2011 – See Note 1 (g) to financial statements. + Fair Valued Security ADR – American Depository Receipt.GDR – Global Depository Receipt. See Notes to Financial Statements Item 2. Controls and Procedures. (a) Based on an evaluation of Registrant's Disclosure Controls and Procedures (as defined in Rule 30a-3(c) under the Investment Company Act of 1940) (the "Disclosure Controls"), as of a date within 90 days prior to the filing date (the "Filing Date") of this Form N-Q (the "Report"), the Registrant's principal executive officer and principal financial officer have concluded that the Disclosure Controls are effectively designed to ensure that information required to be disclosed by the Registrant in the Report is recorded, processed, summarized and reported by the Filing Date, including ensuring that information required to be disclosed in the Report is accumulated and communicated to the Registrant's management, including the Registrant's principal executive officer and principal financial officer, as appropriate, to allow timely decisions regarding required disclosure. (b) There were no changes in the Registrant's internal control over financial reporting (as defined in Rule30a-3(d) under the Investment Company Act of 1940) that occurred during the Registrant's last fiscal quarter that has materially affected, or is reasonably likely to materially affect, the registrant's internal control over financial reporting. Item 3. Exhibits. Filed as exhibits herewith are separate certifications for Registrant's principal executive officer and principal financial officer of the registrant as required by Rule 30a-2(a) under Investment Company Act of 1940. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. LORD ASSET MANAGEMENT TRUST By: /s/ Stathy M. White Stathy M. White President (Principal Executive Officer) Date:September 29, 2011 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By: /s/ Stathy M. White Stathy M. White President (Principal Executive Officer) Date:September 29, 2011 By: /s/ David M. Sullivan II Treasurer (Principal Financial Officer) Date:September 29, 2011
